DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
INFORMATION DISCLOSURE
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 28 includes the limitation “wherein the first and second row of struts define a first row of cells of the frame and the second and third row of struts define a second row of cells of the frame, wherein the cells of the first row of cells are longer in a longitudinal direction of the frame than the cells of the second row of cells.” However, the examiner could not find support in the illustrations or the specification for a first and second row of struts defining a “first row of cells” have cells that are longer in the longitudinal direction of the frame than the third row of struts defining a second row of cells. Furthermore, the specification does 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 and 39 includes the limitation “substantially circular outer perimeter” which is terminology of relative degree and has no basis of comparison. For this reason, it is considered broad and relatively unlimited. The examiner asserts that the claimed physical property (in this case, substantially circular outer perimeter) is present in the prior art material to some extent even though it is not explicitly recited.  Therefore, the examiner hereby burdens the applicant to show that this property is not present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-23, 26-27 and 29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bergheim al. U.S. Publication 2006/0025857 A1.
Regarding Claim 21, Bergheim et al. discloses a replacement heart valve (paragraphs [0008-0010], [0014] and [0096]) comprising: a radially expandable and compressible annular frame 2, wherein the frame comprises: an outflow end 10 and an inflow end 9 (paragraph [0144]); a plurality of circumferentially extending rows of struts arranged in a zigzag pattern, including a first row of struts and a second row of struts upstream of the first row of struts; a plurality of longitudinally extending struts extending between the first and second 
Regarding Claim 22, Bergheim et al. discloses wherein the single piece of tissue comprises pericardium (paragraphs [0025], [0084], [0135]).
Regarding Claim 23, Bergheim et al. discloses wherein the valve body 6 is folded to form three commissures that are fixed relative to the frame 9, and the leaflets can move between open and closed states relative to the commissures (paragraphs [0081], [0089], [0103], [0151]).
Regarding Claim 26, Bergheim et al. discloses wherein the first and second rows of struts are located along an outflow end 10 portion of the frame 9 (as seen in Figures 1-2 and paragraph [0144]).
Regarding Claim 27, Bergheim et al. discloses wherein the leaflets have downstream, coaptation edges adjacent the first row of struts (as seen in Figures 9-11, 15 and 17).
Regarding Claim 29, Bergheim et al. discloses wherein the outer skirt comprises a fabric (paragraphs [0085] and [0147]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 31-42 and 44-45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhardt et al. U.S. Publication 2009/0292350 A1 in view of Eberhardt et al. U.S. Publication 2007/0233228 A1 (referred to herein as Eberhardt II).
Regarding Claim 21, Eberhard et al. discloses a replacement heart valve 10 (paragraphs [0008-0009], [0039-0040] and [0045]) comprising: a radially expandable and compressible In the embodiment used in the rejection above, Figures 1-4 does not expressly disclose an outer skirt disposed around an outer surface of the frame. However, in an alternative embodiment as seen in Figures 9-10, the stent structure 80 further includes an outer skirt 82 disposed around an outer surface of the stent 80 for the purpose of providing an improved sealing between the stent and the anatomy in which the stent is placed (paragraph [0055]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the stent of Figures 1-4 to further include an outer skirt disposed around an outer surface of the stent as taught in Figures 9-10 for the purpose of providing an improved sealing between the stent and the anatomy in which the stent is placed. However, Eberhardt et al. does not expressly disclose wherein the valve body comprises a single piece of tissue. Eberhardt II teaches a stent in the same field of endeavor comprising a valve body comprising of a single Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 22, Eberhardt et al. discloses wherein the tissue comprises pericardium (paragraph [0040]).
Regarding Claim 23, Eberhardt et al. discloses wherein the leaflets can move between open and closed states relative to the commissures (paragraphs [0039-0040], [0042] and [0046]). The limitation “wherein the valve body is folded to form three commissures that are fixed relative to the frame” is a product by process limitation of the valve body. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113). Examiner has determined that the resultant structure of the product by process claim to be an annular frame comprising a plurality of circumferentially 
Regarding Claim 24, Eberhardt et al. discloses wherein the ring-shaped eyelets 36 are located circumferentially between adjacent commissures (as seen in Figures 19-22).
Regarding Claims 25, 36, Eberhardt et al. discloses wherein pairs of adjacent ends of adjacent struts in the first row of struts are connected to respective ring-shaped eyelets 36 (as seen in Figures 1-4).
Regarding Claim 26, 37, Eberhardt et al. discloses wherein the first and second rows of struts are located along an outflow end 24 portion of the frame (as seen in Figures 1-2 and paragraph [0048]).
Regarding Claim 27, 38, Eberhardt et al. discloses wherein the leaflets have downstream, coaptation edges adjacent the first row of struts (as seen in Figures 16-22).
Regarding Claims 31, 44, 45, Eberhardt et al. does not expressly disclose wherein the single piece of tissue of the valve body is folded to form an inner layer defining the leaflets and an outer layer forming a skirt portion. Eberhardt II teaches a stent in the same field of endeavor comprising a valve body comprising of a single piece of flat, flexible material (paragraph [0011]) to form three valve leaflets (as seen in 1-3 and 8, 12), wherein the valve body is folded to form an inner layer defining the leaflets and an outer layer forming a skirt portion (as seen in Figures 1-3, 8 and 12) for the purpose of forming a valve segment that comprises a dual-layer sheet to form an inner layer with a leaflet defining pattern and a skirt along the outer surface of the frame along an end or both ends (paragraphs [0010-0011] and [0066]) for the purpose of providing a barrier between the valve and frame and also prevent or minimize valve leakage (paragraph [0010]). Therefore, it would have been obvious to one having ordinary skill 
Regarding Claims 32, 39, Eberhardt et al. discloses wherein each ring-shaped eyelet 36 has a substantially circular outer perimeter and a circular aperture (as seen in Figures 1-2 and 4).
Regarding Claim 33, Eberhard et al. discloses a replacement heart valve 10 (paragraphs [0008-0009], [0039-0040] and [0045]) comprising: a radially expandable and compressible annular frame (as seen in Figures 1-8), wherein the frame comprises: an outflow end 24 and an inflow end 30 (paragraph [0048]); a plurality of circumferentially extending rows of struts arranged in a zigzag pattern 18, 20, 22, including a first row of struts 22 and a second row of struts 20 (as seen in Figures 1-2); a plurality of longitudinally extending frame members interconnecting and extending between the first and second circumferentially extending rows of struts (as seen in Figures 1-2), wherein the longitudinally extending frame members comprise ring-shaped eyelets 36 (as seen in Figures 1-4); a valve body disposed inside of the frame (paragraphs [0045-0046]), wherein the valve body defining three leaflets and three commissures that are fixed relative to the frame (as seen in Figures 13-14, 16-19 and paragraphs [0058-0059]) and wherein the leaflets can move between open and closed states relative to the commissure to regulate the flow of blood through the replacement heart valve in one direction (paragraph [0046]); wherein the eyelets 36 are located circumferentially between adjacent commissures (as seen in Figures 19-22); wherein the frame is balloon-expandable and the replacement heart valve is configured to be delivered percutaneously to a patient’s heart in a radially compressed state and radially expanded to a radially expanded state within a native annulus of the heart However, Eberhardt et al. does not expressly disclose wherein the valve body comprises a unitary piece of tissue. Eberhardt II teaches a stent in the same field of endeavor comprising a valve body comprising of a single piece of flat, flexible material (paragraph [0011]) to form three valve leaflets (as seen in 1-3 and 8, 12), wherein the valve body is folded to form three commissures that are fixed relative to the frame (as seen in Figures 1-3, 8 and 12) for the purpose of forming a valve segment that comprises a dual-layer sheet to form an inner layer with a leaflet defining pattern and a skirt along an end or both ends (paragraphs [0011] and [0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eberhardt’s valve body to be formed of a single piece of material to form three valve leaflets as taught by Eberhardt II since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 34, In the embodiment used in the rejection above, Figures 1-4 does not expressly disclose an outer skirt disposed around an outer surface of the frame. 
Regarding Claim 35, Eberhardt et al. discloses wherein the tissue comprises pericardium (paragraph [0040]). Eberhardt et al. does not expressly disclose wherein the valve body comprises a single piece of tissue. Eberhardt II teaches a stent in the same field of endeavor comprising a valve body comprising of a single piece of flat, flexible material (paragraph [0011]) to form three valve leaflets (as seen in 1-3 and 8, 12), wherein the valve body is folded to form three commissures that are fixed relative to the frame (as seen in Figures 1-3, 8 and 12) for the purpose of forming a valve segment that comprises a dual-layer sheet to form an inner layer with a leaflet defining pattern and a skirt along an end or both ends (paragraphs [0011] and [0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eberhardt’s valve body to be formed of a single piece of material to form three valve leaflets as taught by Eberhardt II since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 40, Eberhard et al. discloses a replacement heart valve 10 (paragraphs [0008-0009], [0039-0040] and [0045]) comprising: a radially expandable and compressible annular frame (as seen in Figures 1-8), wherein the frame comprises: a plurality of circumferentially extending rows of struts arranged in a zigzag pattern 18, 20, 22, including a first row of struts 22 and a second row of struts 20 (as seen in Figures 1-2); a plurality of longitudinally extending frame members interconnecting and extending between the first and second circumferentially extending rows of struts (as seen in Figures 1-2), wherein the longitudinally extending frame members comprises apertures 36 (as seen in Figures 1-4); and a valve body disposed inside of the frame (paragraphs [0045-0046]), wherein the valve body defining three leaflets and three commissures that are fixed relative to the frame (as seen in However, Eberhardt et al. does not expressly disclose wherein the valve body comprises a unitary piece of tissue. Eberhardt II teaches a stent in the same field of endeavor comprising a valve body comprising of a single piece of flat, flexible material (paragraph [0011]) to form three valve leaflets (as seen in 1-3 and 8, 12), wherein the valve body is folded to form three commissures that are fixed relative to the frame (as seen in Figures 1-3, 8 and 12) for the purpose of forming a valve segment that comprises a dual-layer sheet to form an inner layer with a leaflet defining pattern and a skirt along an end or both ends (paragraphs [0011] and [0066]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eberhardt’s valve body to be formed of a single piece of material to form three valve leaflets as taught by Eberhardt II since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 41, Eberhardt et al. discloses wherein the apertures 36 are formed in ring-shaped portions of the longitudinally extending frame members (as seen in Figures 1-4).
Regarding Claim 42, Eberhardt et al. discloses wherein pairs of adjacent ends of adjacent struts in the first row of struts are connected to respective ring-shaped portions (the apertures 36 has ring-shaped portions defining a circle, wherein the plurality of zig zags connects to the apertures, as seen in Figures 1-4, 17, 19-22).
Claims 28 and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhardt et al. U.S. Publication 2009/0292350 A1 in view of Eberhardt et al. U.S. Publication 2007/0233228 A1 (referred to herein as Eberhardt II) as applied in the claim rejections above and further modified by Braido et al. U.S. Publication 2010/0185277.
Regarding Claim 28, Eberhardt et al. discloses wherein the plurality of circumferentially extending rows of struts includes a third row of struts upstream of the second row of struts, wherein the first and second row of struts define a first row of cells of the frame and the second and third row of struts define a second row of cells of the frame (as seen in Figures 1-4). However, Eberhardt et al. does not expressly disclose wherein the cells of the first row of cells are longer in a longitudinal direction of the frame than the cells of the second row of cells. Braido et al. teaches a stent in the same field of endeavor comprising: a radially expandable and compressible annular frame (as seen in Figure 61), wherein the frame comprises: a plurality of circumferentially extending rows of struts arranged in a zigzag pattern, including a first row of struts and a second row of struts 30 (as seen in Figure 61) forming a first row of cells that are longer in a longitudinal direction of the frame than cell defining a second row of cells that for a third row of struts 40 (as seen in Figure 61 and paragraph [0110]) for the purpose of modifying the expansion of the different regions of the stent, the cells that are longer allows for extra expansion for anchoring (paragraph [0110]). Therefore, it would have been obvious to one 
Regarding Claim 43, Eberhardt et al. as modified by Eberhardt II discloses a valve body comprising three leaflets and a commissure tab portions formed from a unitary piece of tissue (see Figures 18-22). However, Eberhardt et al. does not expressly disclose wherein the unitary piece of tissue comprises commissure tab portions interconnecting the leaflets. Braido et al. teaches a stent in the same field of endeavor comprising: a radially expandable and compressible annular frame (as seen in Figure 61) comprising a valve body having three leaflets 60a, 60b, 60c (as seen in Figures 21-22) comprising commissure tab portion 180 interconnecting the leaflets to form a single continuous piece 160 of leaflet material (paragraphs [0138-0139]), wherein Braido teaches this leaflet design is an alternative to three single leaflets 60a-60c mating together to form a valve leaflet (paragraph [0138]).Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eberhardt’s valve body to be formed of a single piece of material to form three valve leaflets and commissure tab portions interconnecting the leaflets as taught by Braido et al. since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eberhardt et al. U.S. Publication 2009/0292350 A1 in view of Eberhardt et al. U.S. Publication 2007/0233228 A1 (referred to herein as Eberhardt II) as applied in the claim rejections above and further modified by Nguyen et al. U.S. Publication 2006/0265056 A1.
Regarding Claim 30, Eberhardt et al. does not expressly disclose wherein the leaflets are sewn to an inner skirt along U-shaped seams. Nguyen et al. teaches a stent 10 in the same field of endeavor comprising a valve body 14 having three leaflets 22 (as seen in Figures 1C, 4B-4D and paragraphs [0029] and [0033]) and commissure tab portions 24 configured to interconnect the leaflets 22 to form a single piece of valve material (paragraphs [0058-0059] and [0061]), wherein the leaflets 22 are sewn to an inner skirt 21 along U-shaped seams 37 (paragraph [0059]) for the purpose of having providing a barrier between the valve and frame and also prevent or minimize valve leakage (paragraphs [0060] and [0062]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Eberhardt’s leaflets to be sewn to an inner skirt along U-shaped seams as taught by Nguyen et al. for the purpose of having providing a barrier between the valve and frame and also prevent or minimize valve leakage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774